Ogden, J.
The only assignment of errors in this cause is, “ That the court erred in refusing to quash the certiorari, and dismiss the cause, because the petition for certiorari failed to show such diligence on the part of the plaintiff as entitled him to the relief sought.” We think the petition showed all the diligence which, under the circumstances, could have been exercised, and upon the authority of Norris v. Rhodes, (25 Texas, 627.) we are of the opinion that he was entitled to the equitable relief sought. The judgment is therefore affirmed.
Affirmed.